DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 December, 2020 has been entered.

Response to Amendment
This Non-Final Rejection is in response to Applicant’s submission filed under 37 CFR 1.114 on 14 December, 2020. The amendments presented in the submission have been entered, and accordingly, claims 1-17 and 20 remain pending, wherein claims 1-12 and 20 remain allowable as indicated in the Final Rejection mailed on 30 September, 2020 and claims 18-19 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DUDLEY (US 5,062,276 – published 5 November, 1991), in view of BAHEL (US 5,623,834 – published 29 April, 1997 and referred to as BAHEL ’834 herein) and BAHEL (US 5,533,352 – published 9 July, 1996 and referred to as BAHEL ’352 herein).
As to claim 13, DUDLEY disclose a method of regulating humidity of an enclosed space (abstract, lines 1-20; col.1, lines 5-15), the method comprising:
providing a variable-speed compressor (10; col.3, lines 67-68), a variable-speed circulation fan(16; col.4, lines 15-18), and a condenser fan(figure 1);
measuring an environmental condition associated with the enclosed space (col.2, line 42-45, 62-65; col.3, lines 5-30; col.4, lines 18-28 – measured environmental condition incorporates temperature and relative humidity of the enclosed space);
comparing the measured environmental condition to a pre-determined set point(col.3, lines 5-30; col.4, lines 29-49);
determining that the measured environmental condition exceeds the pre-determined set point(col.3, lines 5-30; col.4, line 63-col.5, line 16);
responsive to a determination that the measured environmental condition exceeds the pre-determined set point, increasing, via at least one controller, a speed of a variable-speed compressor (col.3, lines 5-30; col.4, line 63-col.5, line 16); and
wherein the increasing the speed of the variable –speed compressor increases a latent capacity of a heating, ventilation, and air conditioning (HVAC) system(col.1, lines 5-19; figure 1).

First, BAHEL ’834 is within the field of endeavor provided a heat pump/air conditioning system (col.1, lines 6-7). BAHEL’834 discloses the system incorporates a variable speed compressor (38; col.3, lines 30-42), a variable-speed circulation fan (28; col.3, lines 15-23), and a variable-speed condenser fan (34; col.3, lines 24-29, in view of col.9, line 27, which suggests that the outdoor fan is capable of being operated at a minimum speed limit during start-up that is different than a normal operating speed). Within BAHEL ’834 there is a warm-up control method which provides activating the variable-speed compressor(col.9, lines 25-29 and col.9, lines 53-55 – providing activation of the compressor at a minimal capacity limit during start up), variable-speed circulation fan ( col.9, lines 29-31 and col.9, lines 56-58 – providing activation of the circulation fan at a desired flow rate, in view of the compressors capacity at start-up), and  variable-speed condenser fan (col.9, lines 25-29 and col.9, lines 55-56 – providing activation of the outdoor condenser fan at a minimal speed limit during start up), for a predetermined time period (col.9, line 67 – col.10, line 1) to normalize the variable-speed compressor, the variable speed circulation fan, and the variable speed condenser fan to environmental conditions (col.9, line 25- 44; col.10, lines 1-13 for association of variable speed compressor, variable speed circulation fan, and variable speed condenser fan with cooling differential limit when a cooling mode is flagged and col.11, lines 9-20 13 for association of variable speed compressor, variable speed circulation fan, and variable speed condenser fan with heating differential limit when a heating mode is flagged). Particularly, such warm-up control enables the detection of a malfunction by monitoring the compressor discharge temperature and outdoor coil temperature of the system (col.2, lines 24-27, col. 10, lines 21-33, and col.11, lines 9-20) within the heating and cooling modes of the overall system. In doing so, the control achieves a high degree of control over the system, while greatly improving reliability and operation through the prompt detection of system malfunctions (col.2, lines 28-32). Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify the method of DUDLEY to incorporate a warm-up control over the variable-speed compressor, variable-speed circulation fan, and variable-speed condenser fan for a predetermine amount of time to normalize the components to the environmental conditions (e.g., conditions which indicate a cooling or heating operation of the system) as taught by BAHEL ’834. The system of DUDLEY, therefore, would be provided the variable-speed components, and control thereof, during a warm-up configuration to enable detection any malfunctions of the system and better provide reliability and operation through such prompt detection of system malfunctions. 
Secondly, BAHEL ’352 is within the field of endeavor of heat pump/air conditioning systems (col.1, lines 13-14). BAHEL ’352 teaches wherein the system incorporates a compressor (12; col.3, lines 12-13), a variable-speed circulation fan (28; col.3, lines 21-26), and a variable-speed condenser fan (26; col.3, lines 19-24). Particularly, BAHEL ’352 teaches that a fan within the system is provided to direct an airflow across a heat exchanger within the system, and that the speed of the fan may either be provided as separate discrete speed or a continuously variable speed depending on the mode of operation of the system (col.1, line 65-col.2, line 4). Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the 

As to claim 14, DUDLEY, as modified by BAHEL ’834 and BAHEL ’352, further discloses wherein the measuring comprises measuring a relative humidity of the enclosed space (col.3, lines 5-7).

As to claim 17, DUDLEY, as modified by BAHEL ’834 and BAHEL ’352, further discloses wherein increasing the latent capacity of the HVAC system facilitates dehumidification of conditioned air without an associated change in temperature of the air (col.3, lines 5-30 – increased latent capacity to provide dehumidification when the relative humidity is above a threshold, while maintaining the sensible capacity at the same amount of the system thereby maintaining the temperature of the air; col.5, lines 24-27).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over DUDLEY (US 5,062,276), in view of in view of BAHEL (US 5,623,834 – published 29 April, 1997 and referred to as BAHEL ’834 herein), BAHEL (US 5,533,352 – published 9 July, 1996 and referred to as BAHEL ’352 herein), and HERZON (US 2008/0307803 A1).
As to claim 15, DUDLEY, as presently modified by BAHEL’834 and BAHEL’352, does not further disclose wherein measuring of the method is repeated at a periodic time interval.
abstract), through utilization of a HVAC system (par. 1, lines 1-4). HERZON provides wherein the measured condition occurs periodically (par. 32, lines 1-19 which provides repeated or continuous sampling of sensors within the system, and par. 44, lines 1-22 wherein the control is provided to at least control humidity, which is a sensed condition within an enclosed space of HERZON) for the purpose of determining the environmental conditions within the enclosed spaced to provide adequate operation of the system based on the sensed environmental changes during these periodic timed measurements (par.32, lines 1-19 and par. 44, lines 1-22). As it is evident that the environmental conditions can change due to changes of outdoor conditions (as provided by DUDLEY), periodic determination of changes related to at least temperature and humidity, are necessary to provide the control of the system by adjusting the compressor and circulation fan speeds to achieve the desired outputs as determined by the user set points (provided by DUDLEY). For this, one having ordinary skill within the art would have found it obvious, prior to the date the invention was effectively filed, to modify DUDLEY with the periodic determination of environmental conditions from the sensors within the enclosed space, as taught by HERZON, to provide adequate operation of the overall system to ensure user comfort.

As to claim 16, DUDLEY, as modified by BAHEL’834, BAHEL’352, and HERZON, teaches the claimed invention except wherein the periodic time interval is five seconds.  
	However, the system taught by DUDLEY, particularly in view of the teachings of HERZON, performs all the functions, specifically wherein the humidity sensor or temperature sensors measure the relative humidity or temperature at predetermined time intervals, such that it par. 32, lines 1-19). It would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify DUDLEY, in view of BAHEL’834, BAHEL’352, and HERZON, for the purposes of controlling conditions within the enclosed space (abstract of both DUDLEY and HERZON). More so, as it is evident that the environmental conditions can change due to changes of outdoor conditions (as provided by DUDLEY), periodic determination of changes related to at least temperature and humidity, are necessary to provide the control of the system by adjusting the compressor and circulation fan speeds to achieve the desired outputs as determined by the user set points (provided by DUDLEY).  In addition, paragraphs 39, 41, 46, and 54 of the present disclosure do not cite any criticality of measuring the relative humidity every five seconds.

Allowable Subject Matter
Claims 1-12 and 20 are allowable over the prior art, as indicated in the Non-Final Rejection mailed on 30 September, 2020.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 14 December, 2020, with respect to the rejection(s) of claims 13-14 and 17 under 35 U.S.C. 102(a)(1), and subsequently the rejection(s) of claims 15-16 under 35 U.S.C. 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art (BAHEL '834 and BAHEL '352) which effectively teach activation of the variable-speed components during a warm-up condition for a predetermined amount of time to effectively achieve steady-state operation of the system (e.g., normalizing the components to the environmental conditions) and providing that it is a known concept to effectively provide a variable-speed condenser fan for ensuring direct flow of airflow to the condenser unit within such systems dependent upon the mode of operation of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SEEM (US 6,594,554 B1) which teaches a refrigeration system with effective control of a condenser fan during a start-up mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        3/16/2021